OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
Under psX.ohan inruest In autkorized by lew.
        "Any justioe of the peaoe shell be au-
    tiwrlzsd, nnd it shsll be his duty, to hold
    inquestswithout a jury Mthin *hiis oounty,
    in the followingonses:
        1. i2xm a per00n Lies 11~prison.
        2. 'Shm eny per-               is,idU.rd,or
            sromauyeauud&8s8nunMtulc
            8l death, 0x08@ uatlor8ont8noo
            afthol8u,or~thoab8aaoo
            ar 00 ar mo2.ugoad tita008e8.
        s. wh88fhob0uyorahkumu~
                            s-08
                           -.
-